Plaintiff in error, hereinafter called defendant, was convicted in the county court of Canadian county on a charge of having unlawful possession of intoxicating liquor, and his punishment fixed at a fine $100 and confinement in the county jail for a period of 30 days.
An appeal was filed in this court on the 17th day of January, 1929, and the case submitted on the record on November 17, 1929. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict of the jury, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.